DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020080918 (Sako) in view of US 2017/0360390 (Tajima).
Regarding claim 1:
Sako disclose a radiography system comprising: 
a radiation detecting unit arranged to detect radiation (Fig. 1A, 2 and 3); 
a plurality of portable information terminals allowed to be associated with the radiation detecting unit ([0088], plurality of portable terminals); and 
a processing unit (1) configured to receive and process data and transmit the data to the portable information terminal associated with the radiation detecting unit [0088].
Sako fails to explicitly teach the processing unit is configured to receive radiographic image data detected by the radiation detecting unit and transmit the processed radiographic image data.
Tajima disclose a processing unit (18 and 20) configured to receive radiographic image data detected by a radiation detecting unit (20) and transmit the processed radiographic image data to a portable information terminal associate with the radiation detecting unit (16/36) (Fig. 36, [0329]).

Regarding claim 2:
Sako in view of Tajima disclose the radiography system according to claim 1, wherein the portable information terminal is configured to display the radiation detecting unit allowed to be associated with the portable information terminal and select the radiation detecting unit to be associated with the portable information terminal ([0075]-[0088]).
Regarding claim 3:
Sako in view of Tajima disclose the radiography system according to claim 1, wherein a first portable information terminal associated with the radiation detecting unit is capable of controlling association between the radiation detecting unit and a second portable information terminal ([0075]-[0088]).
Regarding claim 4:
Sako in view of Tajima disclose the radiography system according to claim 3, wherein the first portable information terminal is capable of canceling the association between the radiation detecting unit and the second portable information terminal ([0075]-[0088]).
Regarding claim 5:
Sako in view of Tajima disclose the radiography system according to claim 1, wherein in at least one of a case where shooting of a radiographic image by the radiation detecting unit is completed, a case where the radiation detecting unit is not operated for a predetermined time, a case where the radiation detecting unit is turned off, and a case where a network connection of the radiation detecting unit is cut off, the association between the radiation detecting unit and the portable information terminal is canceled ([0075]-[0088]).

Sako in view of Tajima disclose the radiography system according to claim 1, further comprising an associating unit configured to manage the radiation detecting unit allowed to be associated with the portable information terminal and output a command for associating the radiation detecting unit and the portable information terminal in response to a request for the association from the portable information terminal ([0075]-[0088]).
Regarding claim 7:
Sako in view of Tajima disclose the radiography system according to claim 1, wherein the processing unit is configured to transmit at least one of radiographic image data outputted from the radiation detecting unit, radiographic image data processed by the processing unit, and intermediate radiographic image data generated in a process of the processing of the processing unit to the portable information terminal in response to an image transmission request from the portable information terminal associated with the radiation detecting unit ([0075]-[0088]).
Regarding claim 8:
Sako in view of Tajima disclose the radiography system according to claim 7, wherein the portable information terminal associated with the radiation detecting unit is configured to transmit the image transmission request to the processing unit based on past examination information ([0075]-[0088]).
Regarding claim 9:
Sako in view of Tajima disclose the radiography system according to claim 1, further comprising: an ID issuing unit configured to issue an image ID to the processed radiographic image data; and an image managing unit configured to manage the processed radiographic image data associated with the image ID ([0075]-[0088]).
Regarding claim 10:

Regarding claim 11:
Sako in view of Tajima disclose the radiography system according to claim 10, wherein the image managing unit is configured to manage radiographic image data outputted from the radiation detecting unit and radiographic image data processed by the processing unit, the radiographic image data being associated with the same image ID ([0075]-[0088]).
Regarding claim 12:
Sako in view of Tajima disclose the radiography system according to claim 1, wherein first and second portable information terminals associated with the radiation detecting unit are configured to set first and second parameters, respectively, for predetermined image processing on the same radiographic image data, and the processing unit is configured to perform first and second image processing on the same radiographic image data according to the set first and second parameters, transmit a first radiographic image data having undergone the first image processing to the first portable information terminal, and transmit a second radiographic image data having undergone the second image processing to the second portable information terminal ([0075]-[0088]).
Regarding claim 13:
Sako in view of Tajima disclose the radiography system according to claim 1, wherein the plurality of portable information terminals are allowed to be associated with a radiation generating unit arranged to generate radiation ([0075]-[0088]).


Sako disclose a portable information terminal [0088] allowed to be associated with a radiation detecting unit arranged to detect radiation (Fig. 1, 2 and 3), the portable information terminal being 
configured to receive and process data and transmit the data to the portable information terminal associated with the radiation detecting unit [0088].
Sako fails to explicitly teach the processing unit is configured to receive radiographic image data detected by the radiation detecting unit and transmit the processed radiographic image data.
Tajima disclose a processing unit (18 and 20) configured to receive radiographic image data detected by a radiation detecting unit (20) and transmit the processed radiographic image data to a portable information terminal associate with the radiation detecting unit (16/36) (Fig. 36, [0329]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Sako with the teachings of Tajima.  One would have been motivated to make such a modification to provide a preview image to a user prior to terminating a procedure [0329].
Regarding claim 15:
Sako disclose a radiography method comprising: 
associating a radiation detecting unit) Fig. 1, 2 and 3) arranged to detect radiation with a plurality of portable information terminals [0088]; 
receiving radiographic image data detected by the radiation detecting unit, by a processing unit ([0075]-[0088]); 
processing the radiographic image data by the processing unit ([0075]-[0088]).
Sako fails to explicitly teach transmitting, by the processing unit, the processed radiographic image data to the portable information terminal associated with the radiation detecting unit.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Sako with the teachings of Tajima.  One would have been motivated to make such a modification to provide a preview image to a user prior to terminating a procedure [0329].
Regarding claim 16:
Sako in view of Tajima disclose a non-transitory computer-readable storage medium storing a program that causes a processor to perform respective steps of the radiography method according to claim 15 if the program is executed by the processor [0093].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DANI FOX/
Primary Examiner
Art Unit 2884